Title: To George Washington from William Malcom, 3 October 1780
From: Malcom, William
To: Washington, George


                  
                     Sir
                     Fort Renslaer Octr 3. 1780.
                  
                  I returned to this post last Night with Vanschaacks Regt—on
                     Thursday they will reach Albany—I have push’d them on to Albany without one
                     moments delay—There Col. Vanschack will take Charge & move as he thinks
                     proper.
                  On my way up to Fort Scuyler, with Harpers Regt I met with a body
                     of the Enemy, Sent to destroy the Settlements which remain on the River, they
                     were well posted, but I Orderd the Troops to charge and they Rushed forward in
                     a moment and broke through the Enemy who fled in all directions—Two savages
                     were killd on the field—upwards of Thirty blanketts, a Number of Axes es & other Indian Equipage were collected which
                     in their flight they threw away I have Relieved Vanschaack’s with Harpers
                     Regt—nine months men & Major Hughs is Comdr—they serve untill the
                     begining of Decr—Inclosed is a Return of the Regt—much the same Strength as
                     the one they Relieve I carried up 120 barrells of flour & 40 Cattle
                     with me—the Roads are very bad. The bridges broke down so that in the fall it
                     will be almost impracticable to pass.
                  I have reported to the Governor, and I also take Leave to Suggest
                     to you Sir, the propriety of abandoning Fort Scuyler, & Establishg the
                     Garrison thirty Miles lower down the River—for so low are the Inhabitants—The
                     Garrison is Subsisted at a very great Risque & Expense—both
                     increasing—and it by no means answers the purpose intended by it, If the war
                     shall continue another Season—I am very certain that this Garrison must be
                     withdrawn—for more troops will be necessary to protect the Commanrs than can be
                     Spared—& before that—this fine Country which is able to furnish bread
                     to the army will be depopulated—If the Garrison shall be esteblished where I
                     propose, half the Number of men will do much more than what will be done in the
                     present Situation—I must go down in a few days to Albany in order to Collect
                     another Quantity of provissions to Send on by the Three months men before their
                     time of Service is expird—and I could wish to know whether I am to command in
                     the Departt afterwards—the Regt now in Fort Scuyler belongs to the Brigade so
                     does Pawlings—but perhaps your Excellency may think proper to send an Officer
                     of Higher Rank to direct the different Services in the
                     Department—it is perfectly equall to me, only I could wish to know that I might
                     prepare for the winter while the River is open.
                  I believe it would be right to remove Warners Regt from Fort
                     George—I am told that there is not many of them to be found at one time there—I
                     think they would do with very little addition for a Winter Garrison to Fort
                     Scuyler—at all events Officers that are fond of trading with Indians are
                     improper (for a Number of reasons easily Suggestd) to Command Such a Frontier
                     Garrison—It is said that the Enemy in Canada are preparing there bodys to
                     penetrate into the Country by different Routes—on the Western &
                     Northern Fronters—I send a man immediately from Canada down to the Governor who
                     no doubt will convey to your Excellency his informations. I have the Honor to
                     be with the greatest Respect Your Excellency’s Most Obedt & very Hble
                     Servant
                  W. Malcom
                  Lawrences Company which I took up at Dobbs ferry being 9 months
                     men, I have annexed to Harpers Regt & also some good officers from the
                     other Corps of 3 mos men—I can find no paper to make the return of the Regt the
                     present force of it is 250.
                  
               